Citation Nr: 0914541	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran testified before a Decision Review 
Officer (DRO) at a hearing held at the RO in December 2005.  
In a February 2008 decision, the Board denied the Veteran's 
appeal, finding that none of his reported stressor events in 
service had been corroborated.  The Veteran appealed, and in 
a December 2008 Order the Court of Appeals for Veteran's 
Claims (Court) granted a Joint Motion for Vacatur and Remand 
from the parties and remanded the claim back to the Board for 
compliance with the Joint Motion.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND
 
In the Joint Motion, the parties noted that the Veteran had 
reported that in April 1965 he had witnessed a sergeant 
intentionally injure himself severely with a fire 
extinguisher.  In response to this report the RO made a 
request to the National Personnel Records Center (NPRC) to 
search morning reports from the Veteran's unit (the 8th Radio 
Research Unit) related to the incident.  In its subsequent 
response, the NPRC indicated that it conducted a search of 
morning reports from April 1965 but found no notations 
related to the incident.  In a later September 2007 
statement, the Veteran indicated that he was not certain of 
the precise date of the incident but that it was sometime in 
April, May or June 1965.  The RO did not make an additional 
request for morning reports for May and June 1965.  
Subsequently, in the February 2008 decision the Board found 
that VA had fulfilled its duty to assist, including its duty 
to attempt to corroborate reported stressor events for which 
corroborating evidence might be obtained.  The Joint Motion 
found, however, that "the Board provided an inadequate 
statement of reasons and bases as to why VA's duty to assist 
had been satisfied, as it failed to explain why no further 
efforts to search the Morning Reports for May or June 1965 
were required."  

In a subsequent March 2009 letter, the Veteran's attorney 
requested that the case be remanded to the RO so that VA 
could request relevant unit records pertaining to the fire 
extinguisher incident from May and June 1965.  She also noted 
that the Veteran has identified two additional stressor 
events in service for which corroborating evidence could 
potentially be obtained: a July 1965 incident where the 
Veteran opened the unit ice house door and came across the 
dead body of a fellow serviceman who had been killed in a 
mine explosion; and an April 1965 incident where the Veteran 
and fellow servicemen were fired upon by the Viet Cong while 
participating in a training exercise to familiarize them with 
the use of their M-14s.  

Given that the RO did pursue morning reports from April 1965 
and given that the Veteran did indicate in September 2007 
that the fire extinguisher incident may have occurred in May 
or June 1965, the Board finds that the duty to assist 
requires that an additional request be made by the RO to the 
NPRC to search the morning reports from May and June 1965.  
On Remand the RO should also request a search of morning 
reports pertaining to the two additional stressor events 
noted above.  Additionally, if the Veteran has provided 
sufficient specific information, the RO should attempt to 
obtain corroborating information regarding the above reported 
stressors from any other applicable source, to include the 
U.S. Joint Services Records Research Center (JSRRC).
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should update the record by 
obtaining any recent records of treatment 
for PTSD, which are not already of record.  

2.  The RO should then request a search of 
morning reports for the 8th Radio Research 
Unit by the NPRC in relation to the 
Veteran's three reported stressor events.  
More specifically, the RO should request 
that the NPRC search the reports for the 
following information:
A) any notations from April or May 1965 
pertaining to unit members being fired on 
by the enemy while outside the compound; 
B) any notations from May or June 1965 
pertaining to a unit member severely 
injuring himself with a fire extinguisher; 
and C) any notations from June, July or 
August 1965 pertaining to a unit member 
being killed by a mine explosion.  If it 
is not possible to request that NPRC 
conduct one search of the morning reports 
that satisfies all of the above search 
criteria, the RO should make individual 
search requests pertaining to each 
stressor event.  Additionally, if the 
Veteran has provided sufficient specific 
information, the RO should attempt to 
obtain corroborating evidence of the three 
stressor events from any other applicable 
sources, including the U.S. Joint Services 
Records Research Center (JSRRC).

3.  If, and only if, an alleged stressor 
event in service is corroborated, the RO 
should arrange for the Veteran to be 
examined by an appropriate mental health 
professional to determine whether he has 
PTSD resulting from such event.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination and the examiner should 
provide an explanation of the rationale 
for the opinion given. 

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




